Title: Circular to the Governors of the States, 26 April 1793
From: Jefferson, Thomas
To: State Governors



Sir
Philadelphia April 26th: 1793.

The war in Europe having now become nearly general, and involving some nations with whom we are in intimate habits of commerce and friendship, The President of the United States has thought it expedient to put our citizens on their guard as to the line of conduct they are to observe towards the parties at war. He has for this purpose issued the proclamation of which I have the honor to inclose you a copy; and entertains no doubt but that injunctions so interesting to the happiness and prosperity of the United States, will have the benefit of Your Excellency’s aid towards their general and strict observance by the citizens of the State over which you preside. I have the honor to be with great respect and esteem Your Excellency’s most obedient and most humble servant

Th: Jefferson

